Morgan, J.:
No question is made as to the right of the plaintiff to maintain a suit to recover her allowance under the original article, unless that right is taken away by the subsequent revision. A point is, however, made that the provision for the benefit of the widows of deceased members is ultra vires, and not within the scope of the powers of the society, under the articles of association. The objects of the society are not very artistically defined.
The general purposes were declared to be the welfare of the associates and others, and particularly the mutual relief of the members in times of sickness and distress. I am of opinion that the society could extend its benefits to the families of its members, and that such provision in favor of the widows of deceased members, was not only highly meritorious, but fairly within the scope of the general purposes of the organization. Indeed, the revised article is just as objectionable as an excess of power as the original article itself. The constitution and by-laws should have a liberal interpretation for the purpose of promoting the general objects of the society, and, as such a provision, for the benefit of the families of the members is in no way hostile or opposed to the general plan of the organization, I am of opinion it should be upheld as a proper exercise of the powers conferred upon the association.
The main question is, whether the allowance to the plaintiff was cut off by the adoption of a new article after the death of her husband. It does not, in terms, attempt to do so by any language which points to such a result. It is not in form retroactive / and, upon familiar rules of interpretation, ought not to be so construed as to cut off rights already fixed.*
It must be conceded, I think, that the provision in favor of the *342plaintiff was in all respects binding, as a contract between the association and her husband. The association undertook to pay to his widow a monthly allowance after his death, if at the time of his death he was a member, and had been such member for the preceding six months. After his death it is not perceived how the association can, by adopting a new article or by repealing the old one, relieve itself from this obligation.
But, independent of this consideration, it is safe to say that the new article does not, in form or substance, attempt to repudiate its obligations where they had already become fixed by the death of one of its members.
The judgment should be affirmed.
Present — Mullin, P. J., Smith and Morgan, JJ.
Judgment affirmed.

Dash v. Van Kleeck, 7 Johns., 477; Quackenbush v. Danks, 1 Den., 128; S. C., 3 id., 594; Johnson v. Burrell, 2 Hill, 239; Wood v. Oakley, 11 Paige, 403.